Citation Nr: 0408245	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to December 
1969.  He also has periods of unverified service in the 
National Guard and Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which 
determined that new and material evidence to reopen the 
veteran's claim for service connection for hearing loss had 
not been submitted.  In a January 2003 supplemental statement 
of the case, the RO determined that new and material evidence 
had been submitted and denied the claim on the merits.  

A hearing was held in July 2003, before the Veterans Law 
Judge signing this document.  The Veterans Law Judge had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Service connection for hearing loss was denied by an 
unappealed RO decision in October 1993.  

3.  Evidence received subsequent to the October 1993 rating 
decision is not cumulative and does bear directly and 
substantially upon the subject matter now under 
consideration; and when considered with all the evidence both 
old and new, it has a significant effect upon the facts 
previously considered.  

4.  The veteran's hearing impairment was first diagnosed in 
1989, many years after service.  

5.  The veteran's current hearing impairment was not caused 
by noise exposure during service.  


CONCLUSIONS OF LAW

1.  The October 1993 decision of the regional office that 
denied service connection for hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2003).  

2.  The evidence submitted since the previous final decision 
is new and material, and the claim of entitlement to service 
connection hearing loss is reopened.  38 U.S.C.A. §§ 5103A, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 
3.326 (2003).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in July 2001.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel has held that this aspect of Pelegrini constitutes 
dicta.  VAOPGCPREC 1-2004 (2004).

Although the VCAA notice letter that was provided to the 
appellant did not explicitly contain the "fourth element," 
the letter did tell him to furnish information with regard to 
any person having relevant evidence, and advised him that he 
could furnish private records.  This information should have 
put him on notice to submit relevant evidence in his 
possession.  

In Pelegrini, the majority also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-2.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  See Landgraf v. USI Film Products, 511 U.S. 
244 (1994) (holding that a statute may produce a prohibited 
retroactive effect if it "impose[s] new duties with respect 
to transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").

In any event, any defect with respect to the VCAA notice 
requirement in this case was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

The evidence that was associated with the veteran's claims 
file prior to the October 1993 RO decision includes service 
medical records which essentially reflect normal hearing on 
discharge examination in December 1969.  The RO also 
considered the results from the June 1976 VA examination 
report which noted no hearing loss.  The veteran did not 
offer complaints regarding any hearing loss at that time.  On 
a November 1989 Naval Reserves medical examination report, 
high frequency hearing loss was noted.  Also of record at the 
time of the October 1993 RO decision was a private 
audiological examination report which reflected hearing loss 
on audiometric testing.  The record also contained a 
disability evaluation report pertaining to injuries sustained 
by the veteran following an assault in July 1991 at his place 
of employment.  He indicated that he was pushed to the ground 
and landed on the right side of his head and hands.  He said 
that he lost consciousness for less than one minute and 
received a head laceration and abrasions to the hands.  

The evidence received since the October 1993 RO decision 
includes VA outpatient treatment records showing bilateral, 
sensorineural, high frequency hearing loss.  A February 1995 
audiometric record revealed hearing sensitive to be within 
normal limits from 250 to 2000 Hertz, sloping to moderate 
impairment at 3000 to 80000 Hertz, bilaterally.  Speech 
discrimination ability was excellent on the right and good on 
the left at normal conversational levels.  

The veteran also submitted a statement in support of his 
claim in which he asserted, for the first time, that another 
sailor attacked him during active service in May 1966.  He 
said that he was struck in the head, face and body and 
sustained multiple injuries.  The veteran noted that during 
the attack he hit his head and lost consciousness.  He said 
following the attack, over time he noticed that his hearing 
was getting worse.  He stated that he was treated at a Naval 
hospital in Sasebo, Japan for hearing loss in June 1966.  

A September 2002, the National Personnel Records Center 
reported that medical records pertaining to the veteran's 
claimed treatment in Sasebo, Japan were not found.  

On VA examination in January 2003, the veteran complained of 
hearing loss with a history of service in the Navy as a cook.  
He noted that military noise exposure included working on the 
galley, ship noises, and firing of several weapons such as 
rifles and machine guns without hearing protection devices.  
The veteran also reported some post-service occupational 
noise exposure including police work and firing range 
practice through the 70's and 80's.  The veteran denied any 
history of ear surgery, no history of ear infections, ear 
drainage or facial numbness.  He reported a history of 
otalgia in the right ear, none recently.  The veteran related 
a history of being attacked in 1966 and receiving head 
trauma.  On physical examination, the examiner indicated that 
pure tone thresholds were invalid.  Evidence for such was 
that present acoustic reflexes were at a level lower than 
reported thresholds to tonal stimuli as well as severe 
discrepancies between speech and tonal stimuli.  Word 
recognition scores were 100 percent in the right ear and 80 
percent in the left ear.  The examiner noted that the veteran 
did not comply with the testing even upon repeat 
instructions.  The examiner's opinion was that the veteran 
had no current hearing loss or tinnitus due to acoustic 
trauma during service.  The basis for the examiner's opinion 
was that service audiograms and whispered voice testing were 
all within normal limits.  In addition, the examiner noted 
that the veteran had repeated post-service noise exposure.  
Moreover, the examiner explained that there was plenty of 
time for presbycusis to occur and that there was no evidence 
in the scientific literature to support delayed effect from 
acoustic noise trauma.  It was noted that the veteran's 
hearing loss developed years after the claimed military noise 
exposure.  

During the July 2003, hearing, the veteran testified that he 
began to notice hearing loss in 1990.  He stated that he was 
exposed to heavy artillery firing during active duty.  The 
veteran related that he was employed in law enforcement and 
exposed to the firing of weapons and loud sirens.  He 
indicated that his post-service employment history also 
included driving an ambulance and food service work.  The 
veteran claimed that noise exposure during active duty and an 
assault in 1966 contributed to his current hearing loss.  


II.  Analysis

Once an RO decision becomes final, the claim can be reopened 
only with the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); see also Evans v. 
Brown, at 284 (1996), (holding that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim).  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection for hearing loss was denied in the October 
1993 RO decision on the basis that there was no evidence of 
the disability noted in service.  The veteran was notified by 
correspondence dated in December 1993 and did not initiate a 
timely appeal.  

In January 2003, the RO essentially determined that new and 
material evidence had been submitted to warrant reopening the 
veteran claim for service connection for hearing loss.  
However, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The January 2003 VA examination report constitutes new 
evidence, as there are no previous medical opinions of record 
specifically addressing the etiology of the veteran's hearing 
loss.  That new evidence is material, as it bears directly on 
a matter that was the basis for the prior denial of service 
connection, i.e., medical opinion as to whether the current 
hearing loss disability is related to a disease or injury 
noted in service.  

The new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  As new 
and material evidence has been received since the October 
1993 RO decision, the claim for service connection for 
hearing loss is reopened.  


Merits

Having reopened the veteran's claim for service connection 
for a hearing loss, the Board will adjudicate that claim on 
its merits.  

Although no hearing impairment was found during service, 
service connection for his current hearing impairment could 
be established if all of the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service personnel records show that the veteran's worked as a 
chef in the Navy during his active military duty.  The 
veteran has submitted statements and testimony maintaining 
that he was exposed to artillery noise during active service.  
He has indicated that he was also exposed to occupational 
noise after service working in law enforcement and as an 
ambulance driver.  

Although he reports that his hearing difficulties began as a 
result of active service, the first showing of any hearing 
abnormality is contained in the November 1989 Naval Reserves 
medical examination report, several decades after active duty 
service.  

While, the veteran has claimed that that he experienced an 
assaulted in 1966, which resulted in a concussion, that may 
have contributed to his current hearing loss, a search by the 
RO for records of such an attack was entirely negative.  The 
only evidence, other than the veteran's statements, relating 
to a physical assault resulting in a mild concussion is a 
work-related incident that occurred in July 1991.  However, 
the VA examiner considered the veteran's report of an in-
service assault in rendering the negative opinion.

The January 2003, VA examiner stated that the veteran had no 
current hearing loss or tinnitus due to acoustic trauma 
during service.  The examiner has opined that, in the absence 
of audiological testing closer to the time of service, it is 
more likely that the veteran's hearing impairment was caused 
by presbycusis or post-service noise exposure than by the 
noise exposure during service.  

Although the veteran has disputed the examiner's report that 
he had recreational noise exposure after service, he has 
conceded that he had post-service noise exposure working in a 
police force and in the Immigration and Naturalization 
Service.  He was required to undergo hearing examinations 
during this period and no hearing loss was identified.  Thus, 
the premise of the January 2003 examination, that there was 
significant post-service noise exposure, was correct.

The medical opinion regarding the likely cause of the current 
hearing impairment is competent because the examiner is a 
trained medical professional.  The veteran is competent to 
report his symptoms, but since he is not trained in 
evaluating hearing impairment and its causes, is not 
competent to render an opinion as to the cause of his hearing 
loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board is left with a single competent opinion as to the 
etiology of the current hearing loss.  That opinion is 
against the veteran's claim.  Therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the current hearing impairment was caused by noise exposure 
or other injury or disease during service.  The claim for 
service connection is denied.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened.  

Entitlement to service connection for hearing loss is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



